Name: Commission Regulation (EEC) No 3472/81 of 4 December 1981 derogating in respect of the 1981/82 marketing year from the common quality standards for brussels sprouts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/8 Official Journal of the European Communities 5. 12. 81 COMMISSION REGULATION (EEC) No 3472/81 of 4 December 1981 derogating in respect of the 1981/82 marketing year from the common quality standards for brussels sprouts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas common quality standards for brussels sprouts were laid down in Council Regulation No 41 /66/EEC (3), as amended by Commission Regula ­ tion (EEC) No 75/74 (4) Whereas there have been considerable advances in brussels sprouts growing techniques ; whereas the common quality standards should take account of these developments ; By way of derogation from the provisions of Section III of the common quality standards for brussels sprouts, the minimum diameter shall be 15 milli ­ metres for untrimmed brussels sprouts. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the duration of the 1981 /82 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission O) OJ No L 118, 20 . 5. 1972, p . 1 . (2 ) OJ No L 118 , 30 . 4. 1981 , p . 1 . (3 ) OJ No 69, 19 . 4. 1966, p. 1013/66 . (4) OJ No L 9, 11 . 1 . 1974, p . 35 .